Citation Nr: 1511152	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pseudofolliculitis/sycosis barbae.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for acute colitis.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for allergic rhinitis.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for pericarditis.

8. Entitlement to service connection for gout.

9. Entitlement to service connection for meningitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982, September 2005 to December 2005, May 2006 to February 2007, and from June 2007 to December 2007, with an additional 18 months of unverified active duty between his first two service periods.  See DD Form 214 for period of active duty from September 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Veteran testified at a Board hearing via live videoconference.  A transcript of that proceeding is associated with the Veteran's claims file.

The issues of entitlement to service connection for pericarditis, meningitis and gout, along with the issues of whether new and material evidence has been submitted to reopen previously-denied claims of service connection for pseudofolliculitis/sycosis barbae, acute colitis, allergic rhinitis, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2008 rating decision denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not perfect an appeal of the November 2008 rating decision.

2. Evidence received since the December 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran's hypertension was incurred in service.


CONCLUSIONS OF LAW

1. The December 2008 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

2. The evidence received subsequent to the December 2008 rating decision, with respect to hypertension, is new and material, and the previously denied claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for hypertension in a December 2008 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated December 17, 2008.  The Veteran perfected no appeal of the RO's December 2008 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO, in part, denied service connection because there was no evidence that the Veteran suffered from hypertension.  VA treatment records generated after the December 2008 rating decision show that the Veteran has received treatment for hypertension.  See, e.g., October 2012 VA Treatment Record.  This new evidence is material as it bears upon an unsubstantiated element necessary for service connection-a diagnosed disability.  As such, the matter is reopened.

Regarding the merits of the claim, service treatment records reflect a diagnosis of hypertension in the Veteran's November 2007 post-deployment examination.  Although not demonstrated on VA examination in August 2008, subsequent records reflect a current diagnosis of hypertension.  See June 2009 Discharge Summary from Tulane University Hospital and Clinic; see also January and October 2012 VA treatment records.  When a chronic disease such as hypertension is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (restricting 38 C.F.R. § 3.303(b) to chronic disease found in 38 C.F.R. 3.309(a)).  There is no indication that the Veteran's hypertension is attributable to an intercurrent cause.  Accordingly, service connection is warranted.



ORDER

New and material evidence having been submitted, the claim of service connection for hypertension is reopened.  

Service connection for hypertension is granted.


REMAND

The Veteran has been diagnosed with pericarditis, meningitis, and gout.  He has alleged exposure to a host of toxins while serving in the Afghanistan, which is conceded.  See October 2013 Statement of Veteran.  He has also cited to studies which purportedly show that exposure to such toxins has a causal relationship to the development of heart problems.  See id.  This evidence is sufficient to trigger VA's duty to provide the Veteran an examination to determine the nature and etiology of those disabilities.  38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in January 2014, the RO declined to reopen previously denied claims of entitlement to service connection for pseudofolliculitis/sycosis barbae, acute colitis, and allergic rhinitis.  The Veteran filed a timely notice of disagreement in August 2014.  Likewise, the RO declined to reopen previously denied claim of entitlement to service connection for tinnitus in October 2014, and the Veteran filed a timely notice of disagreement in January 2015.  As no statement of the case has been issued, such must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

As the matter is being remanded, updated VA treatment records must also be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from July 2013 forward.

2. Then schedule the Veteran for VA examination(s) to determine the nature and etiology of any gout, meningitis and pericarditis.  The examiner(s) should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner(s) must respond to the following:

a. Is it at least as likely as not (i.e., 50 percent probability or more) that gout is related to the Veteran's period of active service, to include as a result of conceded exposure to toxins during his service in Afghanistan?  

b. Is it at least as likely as not (i.e., 50 percent probability or more) that meningitis is related to the Veteran's period of active service, to include as a result of conceded exposure to toxins during his service in Afghanistan?  

c. Is it at least as likely as not (i.e., 50 percent probability or more) that pericarditis is related to the Veteran's period of active service, to include as a result of conceded exposure to toxins during his service in Afghanistan?  In rendering this opinion, the examiner must address the Veteran's medical treatise evidence indicating that exposure to environmental toxins may cause heart problems.  See October 2013 Statement of Veteran.

Comprehensive rationales must be provided for the opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.

4. Separately, issue a statement of the case to the Veteran and his representative addressing the issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for pseudofolliculitis/sycosis barbae, acute colitis, allergic rhinitis, and tinnitus, along with appellate rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


